1

2
                     UNITED STATES DISTRICT COURT
3            FOR THE EASTERN DISTRICT OF CALIFORNIA
                                    )
4
                                    ) Case No.: 2:18-cv-01097-WBS-DB
5    ERIN MUZYKA,                   )
                                    ) ORDER GRANTING PLAINTIFF’S
6
             Plaintiff.             ) CONSENT MOTION TO APPEAR
7                                   ) TELEPHONICALLY AT ORAL
         v.                         ) ARGUMENT
8                                   )
9
     RASH CURTIS & ASSOCIATES,      )
                                    )
10             Defendant.           )
                                    )
11
                                    )
12                                  )
                                    )
13                                  )
14                                  )
                                    )
15                                  )
16
           This   Court    has   received   Plaintiff’s   Consent   Motion   to   Appear
17
     Telephonically for the oral argument on Defendant’s Motion for Summary
18

19   Judgment, and good cause being shown, Plaintiff’s Consent Motion is
20   GRANTED. Plaintiff’s counsel may appear at the June 17, 2019 oral argument at
21
     1:30 p.m. PST by telephone. The courtroom deputy shall email counsel with
22
     instructions on how to participate in the telephone conference call.
23

24         IT IS SO ORDERED.
25
           Dated: June 5, 2019



                                              -1-
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     -2-
